In re Lay, Richard; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22th Judicial District Court, Div. “E”, Nos. 130364, 131275, 74762.
Denied. A substantially similar application presented to the Court of Appeal, First Circuit, was denied on the basis of relator’s failure to file first in the district court. No. Kw 890932, denied June 20, 1989. Relator should give the district court and the Court of Appeal, First Circuit, a full and fair opportunity to rule on all of his claims before seeking adjudication of the merits of the claims from this Court.